DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This application, 16/719385, attorney docket 067237-1655, claims foreign priority to Japanese application JP2018-243513, filed 12/26/2018 assigned to Renesas Electronics Corporation.  Claims 1-17 are pending and are considered below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Examiner added a period to the end of the claim. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
4. (amended) The method according to claim 2, wherein, after the (g), a first field effect transistor including the first gate electrode made of the second material is formed in the SOI region, a second field effect transistor including the second gate electrode made of the second material 20is formed in the first region of the bulk region, and a third field effect transistor including the third gate electrode made 58of the second material is formed in the second region of the bulk region, and wherein a gate length of the third gate electrode comprising the third field effect transistor is longer than a gate length 5of the second gate electrode comprising the second field effect transistor.


Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

As for claims 1, 9 and 13, the prior art does not teach or make obvious a method of forming a semiconductor device by forming dummy gate transistors with gate insulators on the bulk portion of a SOI substrate, on an epitaxial portion formed on the bulk portion and on the SOI silicon where the thickness of the gate insulator on the bulk portion is thicker than the insulator on the other transistors, and the gates are polished to a common height and filled with a second material.
Claims 2-8 depend from claim 1 and carry the same novel limitations.
Claims 10-12 depend from claim 9 and carry the same novel limitations.
Claims 14-17depend from claim 13 and carry the same novel limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN A BODNAR/           Examiner, Art Unit 2893